Title: To Thomas Jefferson from Robert Smith, 7 November 1804
From: Smith, Robert
To: Jefferson, Thomas


                  
                     
                        Sir,
                     
                     Nav Dep 7 Novr 1804
                  
                  The officers proposed on the accompanying paper for nomination to the Senate, have been provisionally appointed during the last recess of the Senate. 
                  I am, sir, with great respect yr. mo: ob: st
                  
                     
                        Rt Smith
                     
                     
                  
                